      Case 2:17-cv-10721-JTM-JVM Document 383-1 Filed 04/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                           Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                              Section H
                                                        Judge Jane Triche Milazzo
         Plaintiffs,
                                                        Division 1
 v.
                                                        Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.

                                               ORDER

       Considering the Motion for Leave to File Reply Memorandum in Support of Motion to

Strike Plaintiff’s Filing, or, in the Alternative, to Seal Confidential Portions of the Filing, filed by

Defendant Graymond Martin;

       IT IS HEREBY ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the Reply Memorandum in Support of Motion to Strike

Plaintiff’s Filing, or, in the Alternative, to Seal Confidential Portions of the Filing shall be filed

into the record.

       New Orleans, Louisiana, this ______ day of April, 2021.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
